


110 HR 4542 IH: To repeal the provision of title 46, United States Code,

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4542
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Mica introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To repeal the provision of title 46, United States Code,
		  requiring a license for employment in the business of salvaging on the coast of
		  Florida.
	
	
		1.Repeal of requirement of
			 license for employment in the business of salvaging on the coast of
			 FloridaChapter 801 of title
			 46, United States Code, is amended—
			(1)by striking
			 section 80102; and
			(2)in the table of
			 sections at the beginning of the chapter by striking the item relating to that
			 section.
			
